Citation Nr: 9908058	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-01 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis, lower 
extremities.

2.  Entitlement to an evaluation in excess of 10 percent for 
anxiety reaction.   

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from February 1942 to January 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a November 1993 rating decision, the RO denied entitlement 
to a compensable rating for the veteran's service-connected 
anxiety disorder.  The veteran submitted a timely notice of 
disagreement and substantive appeal.  

The rating for the veteran's anxiety disorder was increased 
to 10 percent disabling in a February 1996 rating decision.  
The Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that where a veteran 
has filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

An initial VA rating decision dated in October 1944 denied 
service connection for a low back disability.  The veteran 
did not submit a timely notice of disagreement.  

The veteran attempted to reopen his claim of service 
connection for a low back disability in March 1982.  In a 
letter dated in March 1982, the RO informed the veteran that 
he needed to submit new and material evidence in order to 
reopen his claim of service connection.  Subsequently, the 
veteran submitted additional evidence.  In an April 1992 
continued and confirmed rating decision, the RO declined to 
reopen the claim of service connection.  In April 1992, the 
RO issued a deferred rating decision.  In a letter dated in 
April 1992, the veteran was informed that no further action 
could be taken on his claim unless he submitted evidence to 
show that his disability was incurred in or aggravated by 
service and currently exist.  No further communication was 
received from the veteran until May 1994 when, during a 
personal hearing, he asserted that he desired to reopen his 
claim of entitlement to service connection for a low back 
disability.  The Board has determined that the veteran is not 
prejudiced by its consideration of this question.  He has 
previously been advised of the need to submit new and 
material evidence to reopen his claim.  See Curry v. Brown, 7 
Vet. App. 59 (1994).

The April 1992 deferred rating and notice to the veteran do 
not constitute a decision on the veteran's claim.  Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991).  The claim may be 
deemed abandoned under the provisions of 38 C.F.R. § 3.158; 
however, the RO's action does not constitute an adjudication 
of the claim.  

In a July 1994 rating decision, the RO determined that the 
veteran's claim of entitlement to service connection for a 
low back disability was not well grounded.  The question of 
whether new and material evidence has been submitted must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Therefore, the issue on appeal is now 
characterized as whether new and material evidence has been 
presented to reopen the claim of service connection.


FINDINGS OF FACT

1.  Arthritis of the lower extremities was not shown in 
service or within one year following separation from service 
and there is no competent medical evidence of a nexus between 
arthritis and active service.  

2.  The veteran's anxiety reaction is manifested by symptoms 
that do not more nearly approximate definite social and 
industrial impairment, or occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

3.  In an April 1982 decision, the RO denied entitlement to 
service connection for a low back disability.  The veteran 
did not submit a timely notice of disagreement.  That 
decision is now final.

4. The evidence received since the RO's 1982 decision is 
either duplicative, cumulative, or not probative, and is not 
so significant, when viewed in context of all the evidence of 
record, that it must be considered in order to fairly decide 
the merits of the case.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis of the lower extremities is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9400 (1998); 4.132, Diagnostic Code 9400 (1996).

3.  Evidence received since the April 1982 rating decision is 
not new and material and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Factual Background

The veteran's service medical records are negative for 
complaints or treatment for arthritis, lower extremities.  

A VA outpatient treatment record dated in October 1993 show 
that the veteran presented with symptoms of arthritis of the 
knees.  

During a personal hearing held in May 1994, the veteran 
testified that he received treatment for arthritis in his 
back during service.  He testified that he currently 
experienced arthritis of the back, shoulders, and lower 
extremities. 

VA outpatient treatment records dated in July 1994 show a 
diagnosis of "arthritis."  

The veteran was accorded a VA orthopedic examination in July 
1996.  At that time he complained of bilateral leg pain.  On 
examination, the veteran's gait was described as sprightly.  
His straight and cross leg examination was negative.  The 
veteran could stand on his toes and heels.  Range of motion 
was neutral to 140 degrees in both knees.  X-rays of the 
ankles and knees were negative for arthritis.  
The examiner reported that there was very little evidence of 
arthritis in the veteran's lower extremities.  He also noted 
that there was a negative history of early manifestations of 
arthritis after reviewing the veteran's claims folder.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Notwithstanding the above, the threshold question that must 
be resolved with regard to the claim is whether the veteran 
has presented evidence of a well-grounded claim.  A well-
grounded claim is a plausible claim that is meritorious on 
its own or otherwise capable of substantiation.  An 
allegation that a disorder is service connected is not 
sufficient; the appellant must submit evidence supporting the 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order for a claim to be well 
grounded, there must be (1) competent evidence of a current 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and a current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The Court has also held 
that lay statements or testimony regarding a medical 
diagnosis or medical causation cannot constitute competent 
evidence to make a claim well grounded under 38 U.S.C.A. § 
5107(a).  See Grottveit v. Brown, 5 Vet. App. 91 (1993).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain in service will permit service connection of 
arthritis, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during the applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).

In July 1994, the veteran was diagnosed with arthritis.  
There is no medical evidence linking arthritis to active 
service.  The presumption of incurrence during active service 
in not applicable as this diagnosis was not within the 
initial post-service year.  In fact, the diagnosis is more 
than 50 years following the veteran's separation from 
separation.  

What is lacking under the Caluza test in the present case is 
medical evidence that the veteran's arthritis in the lower 
extremities is related to active service.  Specifically, 
there is no medical evidence to establish a causal link 
between the veteran's arthritis and service.  The veteran's 
opinion that his arthritis is directly related to active 
service does not meet this standard.  As the Court held in 
Grottveit, questions of medical diagnosis or causation 
require the expertise of a medical professional.  The veteran 
has neither presented nor indicated that evidence which tends 
to establish a causal relationship exist between his post-
service arthritis and active service.  

Consequently, the Board finds that the claim for arthritis is 
not well grounded.  38 U.S.C.A. § 1110, 5107(a).  In view of 
the forgoing, the Board finds no further duty to assist the 
veteran with the development of this claim.  Epps v. West, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Schroeder v. West, No. 
97-131 (Feb. 8, 1999).


Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all of the evidence of 
record pertaining to the history of his service-connected 
psychiatric disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994) (where an increase in a 
disability rating is at issue, the current level of 
disability is of primary concern).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7 (1998).



Factual Background

A review of the evidence of record discloses that by a rating 
decision dated in September 1944, service connection for 
psychoneurosis, anxiety type was granted and a 10 percent 
evaluation was assigned, effective January 23, 1944.

VA accorded the veteran a psychiatric examination for rating 
purposes in May 1946.  On examination, the veteran's 
comprehension was good and his attitude did not show very 
much anxiety.  The veteran's stream of mental activity and 
emotional status was normal.  The diagnosis was 
psychoneurosis, anxiety type, improving.  

In a rating decision dated in September 1946, the evaluation 
for the anxiety reaction was continued as 10 percent 
disabling.

VA accorded the veteran a psychiatric examination for rating 
purposes in March 1951.  On examination, the veteran was 
relevant and coherent but somewhat tensed and restless.  His 
industrial adjustment was described as good.  

In a rating decision dated in March 1951, the evaluation for 
the anxiety reaction was reduced from 10 percent to 
noncompensable, effective June 14, 1951.

A VA hospital summary report dated in August 1988 notes that 
the veteran was admitted for manic depression.  Shortly after 
admission, he became mute and catatonic.  He was prescribed 
Haldol and became verbal with negative delusions and auditory 
hallucinations.  On discharge he had full effect, was 
euthymic, and his speech was fluent.  There were no noted 
hallucinations or delusions.  The diagnosis was brief 
psychotic episode.  

VA outpatient treatment records dated in October 1988 show 
that the veteran was seen for follow up treatment for the 
psychotic episode.  He was described as alert and euthymic.  
His speech was normal.  It was noted that the veteran seemed 
mildly isolated or schizoid, but denied psychotic symptoms.  
The veteran was seen again in November 1988 for follow up a 
brief psychotic episode.  It was noted that there were no 
psychotic symptoms.  The veteran's mood was fair, appetite 
was good, with no grandiosity.

The veteran was accorded a personal hearing in May 1994.  He 
testified that he sometimes became nervous for unknown 
reasons.  He also testified that sometimes he had trouble 
sleeping.  He reported that he did not experience depression.  

VA outpatient treatment records dated in January 1994 show 
that the veteran reported that he had a good relationship 
with his sisters, and many friends, and also had a 
girlfriend.  He described himself as a retired truck driver.  
He was well oriented.  There was reportedly no evidence of 
depression or anxiety.  His mood was tearful.  There was no 
overt evidence of thought disorder.  Cognitive functions were 
grossly intact.  The veteran denied any suicidal or homicidal 
thoughts or ideation.  The diagnosis was dementia by history.

VA outpatient treatment records dated from October 1994 to 
March 1995 show notations of mild dementia.  There were no 
symptoms of depression.

In a rating decision dated in February 1996, the evaluation 
for anxiety reaction was increased to 10 percent disabling, 
effective July 11, 1995.

The veteran was accorded a VA psychiatric examination in July 
1996. It was noted that the veteran had voluntarily retired 
from his employment as a truck driver.  He reported that 
since moving to a new city he had made a few friends, 
attended church every Sunday, and enjoyed taking up the 
collection.  He continued to drive. He reported that he slept 
well, and that his mood was good.  He also reported that 
"there's not much that upsets me," although, "I may get a 
little nervous but I don't know why nothing special."  He 
maintained contact with his surviving sister, and lived with 
his brother-in-law, following the death of his other sister.

On examination, the veteran was described as alert and 
cooperative.  His speech was normal.  Thought content was not 
remarkable.  It was commented that there was very little 
psychopathology of note, and no major psychopathology of 
either thought or affect.  The diagnosis was psychoneurosis, 
conversion type, chronic, mild.

The veteran was accorded a VA psychiatric examination in 
November 1997. The veteran reported that he continued to live 
with his brother-in-law.  He slept well, and his energy and 
appetite were described as good.  It was also reported that 
his memory was good, considering his advanced age.  He was 
described as fairly content with his life.

On examination, the veteran had good eye contact.  There was 
no psychomotor retardation or agitation noted.  Thought 
processes were goal directed and logical.  The diagnosis was 
anxiety disorder, not otherwise specified.  The reported 
Global Assessment Functioning (GAF) score was 65.


Analysis

The service-connected anxiety reaction has been evaluated as 
10 percent disabling pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9400, under the "new" rating criteria for 
neuropsychiatric disabilities which took effect during the 
pendency of this appeal (on November 7, 1996). The "new" 
criteria direct that a 10 percent evaluation is warranted if 
there is occupational and social impairment due to mild 
transient symptoms with decreased work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication. The "old" criteria provided that a 30 percent 
evaluation is assigned where there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and where the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment. A 10 percent disability evaluation is 
assigned for criteria less than that 30 percent, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which quantifies 
the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate its "reasons 
or bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 
1991 and Supp. 1998).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." O.G.C.Prec. 9-93 (November 9, 1993).  The 
Board is bound by this interpretation of the term "definite." 
38 U.S.C.A. § 7104(c).

Under the old criteria, a 50 percent evaluation is warranted 
if the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where the reliability, flexibility, and efficiency levels 
are so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  The next 
higher rating of 70 percent is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is to be granted where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or when the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. Part 4, Code 9400.

The new rating criteria for psychiatric disabilities took 
effect during the pendency of this appeal (on November 7, 
1996).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise.

The "new" rating criteria permit a 30 percent rating for the 
veteran's disability when manifested by the following: 
Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 
4.130, Diagnostic Code 9400 (effective November 7, 1996).

The new rating criteria permit a 50 percent rating for the 
veteran's disability where there is the following disability 
picture: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding, impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.

The new rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability and periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or worklike setting); inability to establish 
and maintain effective relationships.

The new rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture: Total occupational and social impairment, due to 
such symptoms as: Gross impairment of thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

Review of the evidence outlined above does not establish that 
the symptoms associated with the veteran's psychiatric 
disability more than mildly impact on his occupational or 
industrial abilities as evidenced by the November 1997 GAF 
score of 65.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
Carpenter v. Brown, 8 vet. App. 240.  A GAF of 65 
contemplates some mild symptoms or some difficulty in social, 
occupational or school function, but generally functioning 
pretty well, and has some meaningful relationships.  See 38 
C.F.R. §§ 4.125, 4.130 (1998).  

The veteran has reported minimal symptoms of his psychiatric 
disability and there have been few abnormal findings on 
recent VA examinations.  His disability has been consistently 
characterized as mild on recent examinations.  He is retired 
and spends his time with friends and family.  He enjoys music 
and attends church every Sunday. 

There have been no reports of decreased work efficiency due 
to the service connected psychiatric disability.  Although he 
has reported occasional feelings of anxiety, his psychiatric 
symptoms do not cause any reported occupational or social 
impairment.  The veteran has reported virtually no current 
impairment from the service connected psychiatric disability. 

The veteran has an active social life and has voluntarily 
retired.  There is no evidence of occupational impairment 
from his psychiatric disability.  Accordingly, the Board 
finds that the veteran does not meet the criteria for an 
increased rating under the new criteria.

There is no evidence of definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and that the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The veteran's symptomatology, has been described 
as mild, and he has described himself as fairly content with 
his life.  As described above, he has maintained a fairly 
active social and occupational life for someone who is 
retired.

In conclusion, the Board finds that the overall degree of 
functional impairment produced by the veteran's psychiatric 
disability is within the range contemplated by the currently 
assigned evaluation.  The 10 percent evaluation currently in 
effect adequately contemplates the veteran's current 
disability picture under either the previous or the current 
criteria of Code 9400.

New and Material

The evidence of record at the time to the RO's April 1982 
decision was as follows:

The veteran's service medical records show that he complained 
of back pain on several occasions.  The veteran underwent 
physical therapy in September 1943 with some relief.  It was 
noted that X-rays showed curve and arthritis.  In November 
1943, the veteran was diagnosed with scoliosis.  This 
congenital defect was noted to have preexisted service.  The 
X-rays showed mild postural scoliosis and no other 
abnormalities.  It was noted that the veteran had complained 
of back pain since 13 years of age with increased symptoms 
over time.  In a January 1944 examination, limited forward 
bending and slight tenderness over the lumbosacral area was 
noted.  The diagnosis was old infectious process of the 
lumbosacral area and questionable Pott's disease.  X-rays 
taken in January 1944 show scoliosis with bones and discs of 
normal appearance.  

In July 1944, the veteran submitted a claim for service 
connection for arthritis, which he had been treated in his 
last year of service.  

In a rating decision dated in September 1944, service 
connection was denied lumbar scoliosis, because the condition 
was considered to be constitutional or developmental and not 
a disability within the meaning of applicable law and 
regulations.  The veteran was sent notice of this decision in 
October 1944, but the notice did not report the denial of 
service connection.  The veteran was notified of the decision 
in December 1975, but he was advised that his appeal period 
had expired.

The veteran was accorded a VA examination in April 1946.  At 
that time, he complained of back pain.  The veteran reported 
a history of treatment for back pain during active service.  
There was no diagnosis given.  

VA outpatient treatment records dated in March 1951 show that 
the veteran complained of back pain.  He reported a history 
of back pain during service and thereafter.  There was no 
diagnosis given.  

VA outpatient treatment records dated from June to November 
1981 show that the veteran was seen for complaints of low 
back pain.  There veteran was diagnosed with generalized 
arthritis as well as arthritis of the lumbar.  

In November 1981, the veteran requested that his claim for 
service connection for arthritis of the back and shoulders be 
reopened.  He reported that these disabilities had begun in 
service and had continued since that time.

In a rating decision dated in April 1982, the RO denied 
entitlement to service connection for a back condition, 
because new and material evidence had not been submitted.

Evidence submitted since the April 1992 RO decision is as 
follows:

A VA outpatient treatment record dated in March 1988 shows 
that the veteran was seen with a history of arthritis.  The 
diagnosis was arthritis.  

VA outpatient treatment records dated from December 1991 to 
October 1993 show treatment for arthritis, lumbar spine.  

During a May 1994 personal hearing, the veteran testified 
that he received treatment for his low back disability during 
service.  He testified that he did not experience any 
specific injury to his back during service.  The veteran 
testified that his arthritis has continued since his 
separation from service.  

VA outpatient treatment records dated in July 1994 and 
February 1995 show that the veteran was seen for arthritis 
problems. 

The veteran was accorded a VA orthopedic examination in July 
1996.  At that time, he complained of back pain.  On 
examination, the veteran could stand on his heels and 
demonstrate a heel and toe walk.  Straight and cross leg 
examinations were negative.  Range of motions were as 
follows: forward flexion was to 40 degrees, extension was to 
35 degrees, lateral flexion was to 40 degrees, and rotation 
was to 35 degrees.  X-rays of the lumbar spine showed mild 
degenerative joint disease changes from L3-S1.  The examiner 
reported that there was very little evidence of arthritis in 
the veteran's back.  He also reported a negative history for 
early manifestations of arthritis following a review of the 
claims folder. 

New and Material Analysis

A decision becomes final and is not subject to revision on 
the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision. 38 U.S.C. § 
4005(c); 38 C.F.R. § 3.104(a).  New and material evidence 
must be presented to reopen the case prior to further 
consideration of the claim. See 38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1998).

The Court has held that VA is required to review for its 
newness and materiality the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present appeal, the last final disallowance 
of the claim is the April 1982 rating decision.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).  Therefore, the Board must review, in light of the 
applicable law and regulations regarding finality, the 
additional evidence submitted since the decision disallowing 
the veteran's claim in April 1982.  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999; Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999).  First, the Board must determine whether the 
evidence presented or secured since the prior final denial of 
the claim is "new and material."  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  If new and material evidence is 
presented or secured
with respect to a claim that has been finally denied, the 
claim will be reopened, and the Board will determine, based 
on all the evidence of record in support of the claim, and 
presuming credibility thereof, whether the claim is well-
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, the case will be decided on the merits, but 
only after the Board has determined that the VA's duty to
assist under the provisions of 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The Court noted in Elkins and Winters that the 
ruling in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
Federal Circuit Court "effectively decoupled" the 
determinations of new and material evidence and well 
groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating claim for well-groundedness in view of 
all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, No. 97-1534 
(U.S. Vet. App. February 17, 1999) and Winters v. West, No. 
97-2180 (U.S. Vet. App. February 17, 1999).

Thirty-eight U.S.C.A. § 5108 provides that "[I]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the secretary shall reopen 
the claim and review the former disposition of the claim." 
"New and material evidence" is defined as "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a) (1998).  Hodge v. West, 155 
F.3d 1356 (Fed.Cir. 1998).

Veterans are presumed to be in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Congenital or developmental defects are not diseases of 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (1998).

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

The evidence obtained since the last final disallowance 
consists VA outpatient treatment records that show diagnoses 
of arthritis and treatment for arthritis long after service.  
This evidence is cumulative in that there was evidence of 
arthritis of the lumbar spine long after service at the time 
of the RO's April 1982 decision.

The veteran's hearing testimony repeats contentions and 
reports events previously considered.  This evidence is 
therefore, cumulative of evidence previously considered.

The VA examination report shows the current status of the 
veteran's disability long after service.  This report does 
not relate to any basis for the prior denial of benefits.  It 
does not relate the current back disability to service, show 
that the pre-existing scoliosis was aggravated in service, or 
that the back condition identified in service was other than 
constitutional or developmental.  As such this report is not 
so significant that it must be considered in order to fairly 
adjudicate the veteran's claim.

In sum, all of the evidence received since the RO's April 
1982 decision is cumulative or not probative of the issue at 
hand.  Therefore, new and material evidence has not been 
received and the claim is not reopened.


ORDER

Service connection for arthritis is denied.

An evaluation in excess of 10 percent for anxiety reaction is 
denied.

New and material evidence having not been submitted, the 
claim for service connection for a low back disability is not 
reopened.


		
	Mark D. Hindin
 	Member, Board of Veterans' Appeals

 
- 20 -


- 1 -


